
	
		II
		110th CONGRESS
		2d Session
		S. 2559
		IN THE SENATE OF THE UNITED STATES
		
			January 25, 2008
			Mr. Dodd (for himself
			 and Mr. McCain) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title II of the Social Security Act to increase
		  the level of earnings under which no individual who is blind is determined to
		  have demonstrated an ability to engage in substantial gainful activity for
		  purposes of determining disability.
	
	
		1.Short titleThis Act may be cited as the
			 Blind Persons Earnings Fairness Act of
			 2008.
		2.Increase in
			 amount demonstrating substantial gainful activity in the case of blind
			 individuals
			(a)In
			 generalSection 223(d)(4) of the Social Security Act (42 U.S.C.
			 423(d)(4)) is amended—
				(1)by striking the
			 second sentence of subparagraph (A); and
				(2)by adding at the
			 end the following new subparagraph:
					
						(C)No individual who is blind shall be
				regarded as having demonstrated an ability to engage in substantial gainful
				activity on the basis of monthly earnings in any taxable year that do not
				exceed an amount equal to—
							(i)in
				the case of earnings in the taxable year beginning after December 31, 2007, and
				before January 1, 2009, $1,800 per month;
							(ii)in the case of earnings in the
				taxable year beginning after December 31, 2008, and before January 1, 2010,
				$2,200 per month;
							(iii)in the case of earnings in the taxable year
				beginning after December 31, 2009, and before January 1, 2011, $2,500 per
				month;
							(iv)in the case of earnings in the taxable year
				beginning after December 31, 2010, and before January 1, 2012, $2,850 per
				month; and
							(v)in
				the case of earnings in a taxable year beginning after December 31, 2011, the
				exempt amount applicable under section 203(f)(8) to an individual who has
				attained retirement age (as defined in section 216(l)) before the close of the
				taxable year
				involved.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
